     Case 2:20-cv-01319-APG-EJY Document 5 Filed 08/04/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3   PETER JASON HELFRICH,                                      Case No. 2:20-cv-01319-APG-EJY
 4                   Plaintiff,                                               ORDER
 5            v.
 6   STATE OF NEVADA,
 7                   Defendant.
 8

 9           Plaintiff, proceeding pro se, filed what appears to be a petition for removal and proposed
10   complaint (the “initiating documents”) with the clerk, thereby commencing a civil action in this
11   Court. ECF No. 1-1. Plaintiff also filed an Affidavit (ECF No. 3) in support of his initial documents,
12   as well as a Supplement to his Affidavit. ECF No. 4.
13           Pursuant to 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $400 filing
14   fee is required to commence a civil action in federal district court. Any person who is unable to
15   prepay the fees in a civil case may apply to the court for in forma pauperis status. 28 U.S.C. §
16   1915(a)(1); LSR 1-1. Here, Plaintiff did not pay the filing fee or submit an application to proceed
17   in forma pauperis.
18           Accordingly,
19           IT IS HEREBY ORDERED that Plaintiff shall either pay the full filing fee of $400 or
20   complete an application to proceed in forma pauperis and file it with the Clerk of Court on or before
21   September 3, 2020. Failure to do so may result in a recommendation to dismiss this case.
22           IT IS FURTHER ORDERED that the Clerk of the Court shall hold Plaintiff’s initiating
23   documents (ECF No. 1-1), Affidavit (ECF No. 3), and Supplement (ECF No. 4), but not file them at
24   this time.
25

26

27

28
                                                       1
     Case 2:20-cv-01319-APG-EJY Document 5 Filed 08/04/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that the Clerk of the Court shall mail Plaintiff one copy of an

 2   application to proceed in forma pauperis for non-incarcerated litigants; one copy each of his

 3   initiating documents (ECF No. 1-1), Affidavit (ECF No. 3), and Supplement (ECF No. 4); and, one

 4   copy of this Order.

 5          Dated this 3rd day of August, 2020.

 6

 7
                                                  ELAYNA J. YOUCHAH
 8                                                UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
